598 N.W.2d 657 (1999)
Aurelio GONZALEZ, Respondent,
v.
MIDWEST STAFFING GROUP, INC., and American Compensation Ins. by RTW, Inc., Relators, Allina Health Systems, d/b/a United Hospital, Respondent.
No. C9-99-754.
Supreme Court of Minnesota.
August 2, 1999.
Deborah L. Crowley, Teri Ellen Bentson, McCollum, Crowley, Vehanen, Moschet & Miller, Bloomington, for relator.
Harlan G. Sween, Sween & Salazar, Ltd., Hopkins, for employee-respondent.
Kris A. Wittwer, Stewart, Zlimen & Jungers, Ltd., Minneapolis, for intervenor-respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 6, 1999, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Paul H. Anderson
Paul H. Anderson
Associate Justice